DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, and 14-15 are now pending.
Response to Arguments
Applicant's amendments filed 04/11/2022 have been fully considered and entered, however, applicant’s arguments filed 04/11/2022 have been fully considered but they are not persuasive.
Applicant argues that Fukuta fails to disclose receiving data for cloning an application associated with private box and including setting for storing data in box as box function.
In reply, examiner asserts that first of all there is no specific definition of an application that has been positively recited in the claims. Also, why the application which is utilized by image forming device (let’s say printer) cannot be related to printing data? What is the difference between copying data from the host to the MFP of Fukuta vs claimed cloning applications? Since essentially you want to copy data between the two devices and store into the desired private box number of the user. Fukuta teaches that a box function to be utilized by an application between the host computer and MFP which includes storing of the image data in the box storage areas and printing them. Therefore, Fukuta successfully teaches an application associated with the private box numbers as claimed, please see rejection(s) below for further details.
Applicant further argues that Fukuta fails to disclose the newly amended features such as “including a registration setting for registering the application; and select, based on the registration setting of the received data, between first and second register modes” as now recited in independent claim 1.
In reply, examiner asserts that Fukuta discloses that the user who sends data is first authenticated by the server to enables the user to perform various security policy settings. Depending on whether user is authenticated or not, it is determined whether security policy can be set or not. Document data is then sent by user A of host device 105 and received by MFP 104 to be registered in private box of MFP, wherein data received with security policy can be with or without security policy being set, the MFP can automatically or manually (via user input) set the security policy that gives the access rights (permission) to both user having sent/registered the data and owner of the box which stores data in private box in case received data doesn’t have security policy set, paragraphs 106-113 and furthermore, when data is received with or without the security policy being set as explained above in detail, when security policy is set in received data, the routine processing stops since every private box includes the security policy and on the other hand if security policy setting is such that it is simply not set in received data, then the security policy can be set manually (first mode) or automatically (second mode) for the data to be registered/stored in the private box area, paragraphs 126-136, 146-156, 86-89.
Claim Rejections - 35 USC § 112
Previously made 112(b) interpretation made to the claim(s) have been withdrawn in view of amendments made by the applicant. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta, US 2008/0127307 in view of Haba et al., US 2014/0078551.

Regarding claim 1, Fukuta discloses an image forming device (MFP 104, fig. 1) comprising: 
a processor (CPU 2001, fig. 5, paragraph 79) programmed to:
receive data (CPU 2001 with I/F 2100, paragraphs 79-82) for cloning an application (application for box function) and associated with a preset private box number (Box 1 – Box 3, fig. 7)  (paragraphs 53, 88-99, 129 note that MFP has plurality of private box area 503a-503d (Box 1 – Box 3) as shown in fig. 7 for storing user specific data which is duplicated (cloning of received data as box document data) and stored based on user’s instructions (i.e. user A) as received), the received data i) being received from an external image forming device that stores the application in the preset private box number (data is received from for example user A with external device 105 (note that device 105 can be an image forming device since it’s a computer with display where images can be formed on the display of the device 105 as shown in fig. 4), the data is stored in user A’s storage in device 105 which is transmitted to be stored in the preset private box 1-3 of MFP 104, paragraphs 53, 95, 99, 129-133) 
and ii) including a registration setting (“document data including a security policy”) for registering the application (data is received having “document data including a security policy” set, paragraph 113, note that the user who sends data is first authenticated by the server to enables the user to perform various security policy settings. Depending on whether user is authenticated or not, it is determined whether security policy can be set or not. Document data is then sent by user A of host device 105 and received by MFP 104 to be registered in private box of MFP, wherein data received with security policy can be with or without security policy being set, the MFP can automatically or manually (via user input) set the security policy that gives the access rights (permission) to both user having sent/registered the data and owner of the box which stores data in private box in case received data doesn’t have security policy set, paragraphs 106-113) (see paragraphs 126-136 for further details regarding user authentication and sending data with or without security policy and paragraphs 146-151 for automatically setting security policy if received data is received without it)
 and select  (CPU 2001), based on the registration setting of received data, between first and second register modes after the application (application for box function) to be executed by using the received data is copied into the image forming device (note that based on when data is received with or without the security policy being set as explained above in detail, when security policy is set in received data, the routine processing stops since every private box includes the security policy and on the other hand if security policy setting is such that it is simply not set in received data, then the security policy can be set manually (first mode) or automatically (second mode) for the data to be registered/stored in the private box area, paragraphs 126-136, 146-156, 86-89)
 the first register mode being a mode in which a box data is manually registered in association with the application in the image forming device (CPU 2001 enables a user to manually set a security policy for the document, for example, using the operation screen illustrated in FIG. 2. Namely, the operation screen of FIG. 2 is displayed on the operation unit 2012 and a user can set a security policy, paragraph 156), 
the second register mode being a mode in which the private box number is automatically registered in association with the application in the image forming device (selected/desired user box number is automatically registered as described in paragraphs 110, 145, 149). 
Fukuta fails to explicitly disclose wherein a private box number is manually registered in image forming device.
However, Haba teaches wherein a private box number is manually registered in image forming device (paragraph 135, if box ID (number) is manually registered by overwriting processing).
Fukuta and Haba are combinable because they both teach an MFP with box storage function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fukuta with the teachings of Haba for the benefit of providing an efficient, effective importing and storing of data as box function and technique that allows various types of jobs to be executed without waiting for import processing to complete (Haba: paragraphs 135, 12).
Regarding claim 2, Fukuta further discloses wherein in the first register mode, the processor (CPU 2001) selects between i) a first setting (manual setting) in which the private box number is registered only manually and ii) a second setting in which the private box number is registered automatically unless a private box number security policy setting is not set to automatic in the image forming device (paragraphs 146-156, document data to be stored in box is registered automatically and is otherwise registered manually if automatic option is  instructed as not required).
Fukuta fails to explicitly disclose wherein private box number is registered only manually and the private box number is registered automatically unless a private box number having the same number as the private box number to be registered exists in the image forming device.
However, Haba teaches wherein private box number is registered only manually and the private box number is only registered manually if a private box number having the same number as the private box number to be registered exists in the image forming device (paragraph 135, if box ID has already been imported into MFP or same ID already exists than box is manually registered by overwriting processing).
Fukuta and Haba are combinable because they both teach an MFP with box storage function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fukuta with the teachings of Haba for the benefit of providing an efficient, effective importing and storing of data as box function and technique that allows various types of jobs to be executed without waiting for import processing to complete (Haba: paragraphs 135, 12).
Regarding claim 3, Combination of Fukuta with Haba further teaches wherein the second register mode includes a first setting (Fukuta: automatic mode, paragraphs 110-111) in which, if an existing private box associated with the private box number to be registered exists in the image forming device, the private box number to be registered is registered by overwriting the existing private box (Haba: paragraph 135, if box ID has already been imported into MFP or same ID already exists than overwriting processing is performed) and a second setting in which, if an existing private box associated with the private box number to be registered exists in the image forming device, the private box number to be registered is registered with an available box number different than the private box number to be registered and without overwriting the existing private box (Haba: paragraph 152, if same box ID already exists than new registration of the box ID is registered as available or “unassigned box ID” different than the private box number and without performing the overwriting processing of overwriting the existing private box as mentioned earlier in paragraph 135).
Fukuta and Haba are combinable because they both teach an MFP with box storage function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fukuta with the teachings of Haba for the benefit of providing an efficient, effective importing and storing of data as box function and technique that allows various types of jobs to be executed without waiting for import processing to complete (Haba: paragraphs 135, 12).
Regarding claim 14, which recites a non-transitory computer readable medium version of claim 1, see rationale as applied above. Note that non-transitory computer readable medium is taught by Fukuta in paragraphs 164-165.
Regarding claim 15, claim 15 recites similar features, as claim 1, and therefore is rejected on the same rationale. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ebitani, US 2007/0115495 – teaches data stored in server is analyzed to determine mode of operation, paragraphs 59-60.
Tajima, US 2018/0011652 – teaches analysis existing box and its settings.                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672   

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672